           Case 4:20-cv-00351 Document 1 Filed on 01/31/20 in TXSD Page 1 of 8




UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


     United States of America,                              §
                                                            §        Government Collection
                       Plaintiff,                           §
                                                            §
     vs.                                                    §        Civil Action ______________
                                                            §    (CDCS: 2019A47155/2019A47206/2019A47219/
                                                                    2019A47231/2019A47259/2019A47212/
                                                            §       2019A47220/2019A47237/2019A47244/
                                                            §       2019A47257/2019A47215/2019A47204/
                                                            §       2019A47254/2019A47295/2019A47298
                                                            §       2019A47217/2019A47230/2019A47249/
                                                                          2019A47265/2019A47278)
                                                            §
     Rosenberg CMHC, Inc.,                                  §
                                                            §
                       Defendant.                           §

                                                     Complaint
1.         Jurisdiction. The district court has jurisdiction because the United States is a party. See U.S.

           CONST., art III, § 2, and 28 U.S.C. § 1345.

2.         Venue. Rosenberg CMHC, Inc. may be served with process by serving its registered agent,

           Jerry L. Jones, at 2200 FM 1092 Road, Suite A, Missouri City, Texas 77459.

3.         The Debt. The debts owed to the United States arose through U.S. Health & Human

           Services delinquency of overpayments. The debt on the date of the Certificate of

           Indebtedness was:

           (A) CDCS 2019A47155

           A.       Current principal                                                $       169,511.68

           B.       Interest (capitalized and accrued)                               $         68,198.90

           C.       Administrative fees, costs, penalties                            $            400.00
                    (Including $400.00 Filing fee)


           D.       Balance due                                                      $       238,110.58
Case 4:20-cv-00351 Document 1 Filed on 01/31/20 in TXSD Page 2 of 8




F.     Prejudgment interest accrues at 9.87%% per annum being $45.84 per day.


(B) CDCS 2019A47206

A.    Current principal                                        $         160,914.02

B.    Interest (capitalized and accrued)                       $          64,392.22

C.    Administrative fees, costs, penalties                    $                0.00

D.    Balance due                                              $         225,306.24

E.    Prejudgment interest accrues at 9.87% per annum being $43.52 per day.

(C) CDCS 2019A47219

A.    Current principal                                        $         142,796.36

B.    Interest (capitalized and accrued)                       $          57,179.42

C.    Administrative fees, costs, penalties                    $                0.00

D.    Balance due                                              $         199,975.78

E.    Prejudgment interest accrues at 9.87% per annum being $38.62 per day.

(D) CDCS 2019A47231

A.    Current principal                                        $         128,014.37

B.    Interest (capitalized and accrued)                       $          51,261.12

C.    Administrative fees, costs, penalties                    $                0.00

D.    Balance due                                              $         179,275.49

E.    Prejudgment interest accrues at 9.87% per annum being $34.62 per day.
Case 4:20-cv-00351 Document 1 Filed on 01/31/20 in TXSD Page 3 of 8



(E) CDCS 2019A47259

A.    Current principal                                        $         125,792.75

B.    Interest (capitalized and accrued)                       $          50,608.18

C.    Administrative fees, costs, penalties                    $               0.00

D.    Balance due                                              $         176,400.93

E.    Prejudgment interest accrues at 9.87% per annum being $34.01 per day.

(F) CDCS 2019A47212

A.    Current principal                                        $         110,182.71

B.    Interest (capitalized and accrued)                       $          44,329.40

C.    Administrative fees, costs, penalties                    $               0.00

D.    Balance due                                              $         154,512.11

E.    Prejudgment interest accrues at 9.87% per annum being $29.80 per day.

(G) CDCS 2019A47220

A.    Current principal                                        $          94,148.10

B.    Interest (capitalized and accrued)                       $          37,699.35

C.    Administrative fees, costs, penalties                    $               0.00

D.    Balance due                                              $         131,847.45

E.    Prejudgment interest accrues at 9.87% per annum being $25.45 per day.

(H) CDCS 2019A47237

A.    Current principal                                        $          79,273.03

B.    Interest (capitalized and accrued)                       $          31,743.52

C.    Administrative fees, costs, penalties                    $               0.00

D.    Balance due                                              $         111,016.55

E.    Prejudgment interest accrues at 9.87% per annum being $21.44 per day.
Case 4:20-cv-00351 Document 1 Filed on 01/31/20 in TXSD Page 4 of 8



(I) CDCS 2019A47244

A.    Current principal                                        $          66,841.19

B.    Interest (capitalized and accrued)                       $          26,764.81

C.    Administrative fees, costs, penalties                    $               0.00

D.    Balance due                                              $          93,606.00

E.    Prejudgment interest accrues at 9.87% per annum being $18.07 per day.

(J) CDCS 2019A47257

A.    Current principal                                        $          53,913.31

B.    Interest (capitalized and accrued)                       $          21,282.97

C.    Administrative fees, costs, penalties                    $               0.00

D.    Balance due                                              $          75,196.28

E.    Prejudgment interest accrues at 9.87% per annum being $14.58 per day.

(K) CDCS 2019A47215

A.    Current principal                                        $          45,834.84

B.    Interest (capitalized and accrued)                       $          18,440.46

C.    Administrative fees, costs, penalties                    $               0.00

D.    Balance due                                              $          64,275.30

E.    Prejudgment interest accrues at 9.87% per annum being $12.39 per day.

(L) CDCS 2019A47204

A.    Current principal                                        $          43,426.17

B.    Interest (capitalized and accrued)                       $          17,142.54

C.    Administrative fees, costs, penalties                    $               0.00

D.    Balance due                                              $          60,568.71

E.    Prejudgment interest accrues at 9.87% per annum being $11.74 per day.
Case 4:20-cv-00351 Document 1 Filed on 01/31/20 in TXSD Page 5 of 8



(M) CDCS 2019A47254

A.    Current principal                                        $             43,198.35

B.    Interest (capitalized and accrued)                       $             17,052.31

C.    Administrative fees, costs, penalties                    $                  0.00

D.    Balance due                                              $             60,250.66

E.    Prejudgment interest accrues at 9.87% per annum being $11.68 per day.

(N) CDCS 2019A47295

A.    Current principal                                        $             35,057.22

B.    Interest (capitalized and accrued)                       $              2,860.00

C.    Administrative fees, costs, penalties                    $                  0.00

D.    Balance due                                              $             37,917.22

E.    Prejudgment interest accrues at 9.87% per annum being $9.48 per day.

(O) CDCS 2019A47298

A.    Current principal                                        $             31,562.73

B.    Interest (capitalized and accrued)                       $             12,758.74

C.    Administrative fees, costs, penalties                    $                  0.00

D.    Balance due                                              $             44,321.47

E.    Prejudgment interest accrues at 9.87% per annum being $8.54 per day.

(P) CDCS 2019A47217

A.    Current principal                                        $             22,632.13

B.    Interest (capitalized and accrued)                       $              8,933.85

C.    Administrative fees, costs, penalties                    $                  0.00

D.    Balance due                                              $             31,565.98

E.    Prejudgment interest accrues at 9.87% per annum being $6.12 per day.
Case 4:20-cv-00351 Document 1 Filed on 01/31/20 in TXSD Page 6 of 8



(Q) CDCS 2019A47230

A.    Current principal                                        $             17,046.99

B.    Interest (capitalized and accrued)                       $              6,729.49

C.    Administrative fees, costs, penalties                    $                  0.00

D.    Balance due                                              $             23,776.48

E.    Prejudgment interest accrues at 9.87% per annum being $4.61 per day.

(R) CDCS 2019A47249

A.    Current principal                                        $             10,250.54

B.    Interest (capitalized and accrued)                       $              4,046.62

C.    Administrative fees, costs, penalties                    $                  0.00

D.    Balance due                                              $             14,297.16

E.    Prejudgment interest accrues at 9.87% per annum being $2.77 per day.

(S) CDCS 2019A47265

A.    Current principal                                        $              7,739.61

B.    Interest (capitalized and accrued)                       $              3,055.07

C.    Administrative fees, costs, penalties                    $                  0.00

D.    Balance due                                              $             10,794.68

E.    Prejudgment interest accrues at 9.87% per annum being $2.09 per day.

(T) CDCS 2019A47278

A.    Current principal                                        $              1,130.74

B.    Interest (capitalized and accrued)                       $               446.27

C.    Administrative fees, costs, penalties                    $                  0.00

D.    Balance due                                              $              1,577.01

E.    Prejudgment interest accrues at 9.87% per annum being $0.31 per day.
     Case 4:20-cv-00351 Document 1 Filed on 01/31/20 in TXSD Page 7 of 8



     Total Due (CDCS 2019A47155, 2019A47206, 2019A47219, 2019A47231,

     2019A47259, 2019A47212, 2019A47220, 2019A47237, 2019A47244,

     2019a47257, 2019A47215, 2019A47204, 2019A47254, 2019A47295,

     2019A47298, 2019A47217, 2019A47230, 2019A47249, 2019A47265 and

     2019A47278).                                                        $      1,934,592.08



     F.      The current principal in paragraph 3(A)A, 3(B)A, 3(C)A, 3(D)A, 3(E)A, 3(F)A,

             3(G)A, 3(H)A, 3(I)A, 3(J)A, 3(K)A, 3(L)A, 3(M)A, 3(N)A, 3(O)A, 3(P)A, 3(Q)A,

             3(R)A, 3(S)A and 3(T)A is after credits of $0.00.

4.   Default. The United States has demanded that the defendant pay the indebtedness,

     and the defendant has failed to pay it.

5.   Prayer. The United States prays for judgment for:

     A.      The sums in paragraph 3, pre-judgment interest, administrative costs, and post-
             judgment interest.

     B.      Other relief the court deems proper.

                                               Respectfully submitted,

                                               CERSONSKY, ROSEN & GARCÍA, P.C.


                                       By: /s/ M. H. Cersonsky
                                           M. H. Cersonsky, TBN: 04048500
                                           1770 St. James Place, Suite 150
                                           Houston, Texas 77056
                                           Telephone: (713) 600-8500
                                           Fax: (713) 600-8585

                                               Attorneys for Plaintiff

           For Important Information About This Lawsuit Please See Next Page.
     Case 4:20-cv-00351 Document 1 Filed on 01/31/20 in TXSD Page 8 of 8




                       Federal Court Suit

1.   You have been served in a lawsuit.

2.   If you dispute the debt in it, you must file a written response to the
     lawsuit with the court and the government’s lawyer. If you do not,
     a default judgment will be taken against you.

3.   Your written response is due 21 days after the day you got the lawsuit
     papers.

4.   Mail your written response to:

                 Clerk
                 United States District Court
                 P.O. Box 61010
                 Houston, Texas 77208

     and send a copy to the lawyers for the United States at:

                 M. H. Cersonsky
                 Cersonsky, Rosen & García, P.C.
                 1770 St. James Place, Suite 150
                 Houston, Texas 77056

     Be sure to put your case number and name on your response.

5.   If you do not dispute the debt claimed in the lawsuit and want a
     payment plan, please contact Eddith Salazar at (713) 600-8500.
Case 4:20-cv-00351 Document 1-1 Filed on 01/31/20 in TXSD Page 1 of 8
Case 4:20-cv-00351 Document 1-1 Filed on 01/31/20 in TXSD Page 2 of 8
Case 4:20-cv-00351 Document 1-1 Filed on 01/31/20 in TXSD Page 3 of 8
Case 4:20-cv-00351 Document 1-1 Filed on 01/31/20 in TXSD Page 4 of 8
Case 4:20-cv-00351 Document 1-1 Filed on 01/31/20 in TXSD Page 5 of 8
Case 4:20-cv-00351 Document 1-1 Filed on 01/31/20 in TXSD Page 6 of 8
Case 4:20-cv-00351 Document 1-1 Filed on 01/31/20 in TXSD Page 7 of 8
Case 4:20-cv-00351 Document 1-1 Filed on 01/31/20 in TXSD Page 8 of 8
